In re Hill, Anderson; — Plaintiffs); applying for reconsideration of this Court’s action dated November 21,1997; Parish of Orleans, Criminal District Court, Div. “H”, Nos. 340-235, 340-236; to the Court of Appeal, Fourth Circuit, No. 94KW-0967.
Reconsideration granted; relief denied. In his application for reconsideration, relator included documents indicating that he had filed timely below. Our order denying relator relief on the basis of La.C.Cr.P. art. 930.8 is therefore recalled. However, after a review of relator’s claims we find that they lack merit. Accordingly, we deny relief.
TRAYLOR, J., not on panel.